i AO 2458 (CASDRev. 08/14) Judgment in a Petty Criminal Case
                                                                                                               F
                                    UNITED STATES DISTRICT Co                                         T        JAN 2 ~ 2016
                                          SOUTHERN DISTRICT OF CALIFORNIA                          50l;~~~r;~.
                                                                                                   BY
                                                                                                                ;~;r    '! ~~cil~T C:JCRT
                                                                                                               ~• .... TRl1..,, Cr CAUFORNl/4.
              UNITED STATES OF AMERICA                               JUDGMENT IN A                                                   DEPUTY
                               V.                                    (For Offenses Committed On or After November I, 1987)
                Rebecca Elese TILTON (I)
                                                                        Case Number:           l 9CR3278-AGS

                                                                     JENNIFER L. COON
                                                                     Defendant's Attorney
 REGISTRATION NO.               87875298


 The Defendant:
 ISi pleaded guilty to count(s)       I OF THE SUPERSEDING MISDEMEANOR INFORMATION

 D   was found guilty on count(s)
     after a nlea of not ,rniltv.
 Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                                 Count
 Title & Section                    Nature of Offense                                                                          Number{s)
 8 USC 1325; 18 USC 2               AIDING AND ABETTING IMPROPER ENTRY BY AN ALIEN                                                 1
                                    (MISDEMEANOR)




      The defendant is sentenced is provided on page 2 of this judgment

  D   The defendant has been found not guilty on count(s)
  ISi Count(s) UNDERLYING COUNTS                               are Dismissed without prejudice on the motion of the United States.

      Assessment : REMITTED



  ISi No fine               D Forfeiture pursuant to order filed                                          , included herein.
         IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
 judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of any
 material change in the defendant's economic circumstances.



                                                                    , Date   ofJP..n
                                                                     September 24, 2019
                                                                                            of Sentence


                                                                     HO-tJ..i:lw G. SCHOPLER
                                                                     UNITED STATES MAGISTRATE JUDGE


                                                                                                                           l 9CR3278-AGS
· EFENDANT:               Rebecca Elese TILTON (I)                                                 Judgment - Page 2 of2
  CASE NUMBER:            19CR3278-AGS

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 TIME SERVED (58 DAYS)




 •     Sentence imposed pursuant to Title 8 USC Section l 326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant shall surrender to the United States Marshal for this district:
       •   at _ _ _ _ _ _ _ _ _ A.M.                      on _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

       •     as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •     on or before
       •     as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                        RETURN
 I have executed this judgment as follows:

       Defendant delivered on                                            to _ _ _ _ _ _ _ _ _ _ _ _ _ __

  at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                  UNITED STATES MARSHAL



                                      By                    DEPUTY UNITED STATES MARSHAL




                                                                                                        l 9CR3278-AGS
